


116 HR 8886 IH: Emergency Eviction Enforcement Act of 2020
U.S. House of Representatives
2020-12-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS2d Session
H. R. 8886
IN THE HOUSE OF REPRESENTATIVES

December 7, 2020
Mr. Cohen introduced the following bill; which was referred to the Committee on the Judiciary

A BILL
To amend title 18, United States Code, to provide for prohibitions on eviction, and for other purposes.


1.Short titleThis Act may be cited as the Emergency Eviction Enforcement Act of 2020. 2.Prohibitions on eviction (a)In generalPart 1 of title 18, United States Code, is amended by adding at the end the following: 

125.Prohibitions on eviction

2741. Prohibition on eviction during national emergency. 
2741.Prohibition on eviction during national emergency
(a)Civil actionAny person injured by a violation of this section may bring a cause of action for injunctive relief and damages equal to three times to amount of the injury, and may be awarded attorneys’ fees.  (b)In generalWhoever, being a lessor of a covered dwelling, knowingly—
(1)repossesses or physically attempts to repossess a covered dwelling from a tenant of the covered dwelling without a duly issued order from a court of jurisdiction;  (2)threatens, harasses, intimidates, or creates a hostile environment for a tenant of a covered dwelling for the purpose of causing the tenant to vacate the covered dwelling; or
(3)impairs the habitability of a covered dwelling (including suspending utility service, changing locks, refusing to repair structure, plumbing, electrical, ventilation systems, maintain appliances in state of good repair) for the purpose of causing the tenant to vacate the covered dwelling,shall be punished as provided in subsection (c).  (c)PunishmentsWhoever violates subsection (b) shall—
(1)for a first offense, be imprisoned not more than 1 year or fined under this title, or both; and (2)for each subsequent offense, be imprisoned for not more than 5 years or fined under this title, or both.
(d)DefinitionIn this section, the term dwelling— (1)has the meaning given the term in section 802 of the Fair Housing Act (42 U.S.C. 3602); and
(2)includes houses and dwellings described in section 803(b) of such Act (42 U.S.C. 3603(b)). For purposes of this section, a dwelling shall be located in an area designated by the President as a national emergency, for the duration of the designation, under the National Emergencies Act (50 U.S.C. 1601 et seq.), Public Health Service Act (42 U.S.C. 247d), or Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.).. (b)Clerical amendmentThe table of chapters for such part is amended by adding at the end the following: 


125.Prohibitions on eviction2741 .

